Citation Nr: 1243109	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-35 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993, including a tour in the Southwest Asia Theater of Operations from January to April 1991 during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2009, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing he submitted additional supporting evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2012).  

Since, however, the claim required further development, the Board remanded it to the RO via the Appeals Management Center (AMC) in December 2009 and again in August 2011.


FINDING OF FACT

The most competent and credible, so ultimately probative, evidence indicates the Veteran's sinusitis did not originate during his active military service or for many years after and is unrelated to his service - including especially to exposure to dust, pollutants or toxins while serving in the Southwest Asia Theater of Operations during the Persian Gulf War.


CONCLUSION OF LAW

The Veteran's sinusitis is not due to disease or injury incurred or aggravated during his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified in part at 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete application for benefits, VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.

The United States Court of Appeals for Veterans Claims (Court/CAVC) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that to the extent possible the VCAA notice should be provided to the claimant before an initial unfavorable decision on the claim.  Pelegrini at 119-20.  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notices errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, in July 2005, prior to initially adjudicating his claim in the September 2005 rating decision at issue, so in the preferred sequence, the Veteran was provided notice of the VCAA.  An additional VCAA letter was sent in December 2009.  These letters, especially in combination, indicated the types of information and evidence necessary to substantiate the claim and the division of responsibility between him and VA in obtaining this supporting evidence, including lay evidence and both private and VA medical treatment records.  He also received notice in March 2006, December 2009 and July 2010 concerning the "downstream" disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  As well, he since has been provided an SOC in October 2006 and SSOCs in July 2010 and June 2012 readjudicating the claim, so since even the provision of this additional notice regarding these "downstream" elements of the claim.  See again Mayfield and Prickett, supra.

And as concerning the duty to assist him with this claim, all relevant evidence necessary for an equitable resolution has been identified and obtained, to the extent possible.  The evidence of record includes his service treatment records (STRs), service information and letters from the Department of Defense (DoD) and the U.S. Army and Joint Services Records Research Center (JSRRC), formerly known as the U.S. Armed Services Center for Unit Records Research (CURR), as well as private medical records, VA outpatient treatment records, the reports of his VA compensation examinations, including the medical nexus opinions obtained, and statements and testimony from him and his representative.

The Board remanded this claim in December 2009 and again in August 2011 for a VA compensation examination and medical nexus opinion regarding the etiology of his chronic sinusitis, but especially insofar as the likelihood it is the result of his accepted exposure to dust, pollutants or toxins while serving in the Southwest Asia Theater of Operations during the Persian Gulf War.  As the VA examiner performed all the tests necessary to evaluate the Veteran's chronic sinusitis and complied with the Board's remand instructions in providing her September 2011 addendum opinion, the Board is satisfied that the development requested in its December 2009 and August 2011 remands has now been satisfactorily completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error as a matter of law in failing to ensure compliance).  But see, too, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with; in other words, there does not have to be "exact" compliance).

The February 2010 VA examination report, following the initial remand, reflects that the examiner reviewed the Veteran's claims file for the pertinent medical history, documented his medical condition over a span of years dating back to his military service, but unfortunately ultimately was unable to provide any definitive comment on etiology, indicating, instead, that she could not comment on this without resorting to mere speculation.  She indicated she could not provide more definitive comment on this determinative issue of causation because there was no mention of chronic sinusitis in the Veteran's military service records and since there were many years (12 years) separating his military service discharge in 1993 and the diagnosis of sinusitis in 2005.

The Board, however, found that initial opinion (that she could not comment on etiology without resorting to mere speculation) to be inadequate, so the Board again remanded this claim in August 2011 for supplemental comment, i.e., an addendum medical opinion.

When again remanding this claim, the Board explained that statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102(when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, as the Board further explained, in past decisions the Court also had held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, as the Board went on to note, additional precedent cases had been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently had held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service. 


An even more recent precedent case also had admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  And this remained unclear in this particular instance. 

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007). When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

The Jones Court acknowledged that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."   Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.  The Court in Jones explained that the duty to assist, rather, requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id. at 388.  The Court first found that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id., at 389.  

The Court in Jones goes on to point out that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and, thus, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id., at 390.

Thus, only when this issue is in doubt does the Board's duty to remand for further development arise.  But in again remanding this claim in August 2011, the Board accepted that further (more definitive) medical comment was possible.

This additional comment (addendum opinion) was obtained in September 2011.  The examiner again however found that, based on the information available to her, she still would be resorting to speculation to say that the Veteran's exposure to various toxic agents during the Persian Gulf War caused his chronic sinusitis.  She explained in her rationale that it would appear that the Veteran had experienced acute symptoms during his time of exposure and had required treatment for an upper respiratory infection in the military; that he was treated with antibiotics for an upper respiratory infection in December 1989; and that his degree of illness during the military did not seem to be out of proportion with normal exposures to among any typical group of people.  She the examiner did not find any recurring prescriptions for antibiotics and did not find a diagnosis of sinusitis aside from the Veteran's own report on a medical questionnaire.  She acknowledged that online medical literature suggested that more research was necessary for more conclusive findings on long-term health consequences among Veterans with exposure to toxins; that the only possible association noted in her research was between asthma and exposure to toxins; and that the Veteran had a diagnosis of chronic sinusitis and his ear, nose and throat (ENT) specialists in 2006 had diagnosed him with allergies contributing to allergic rhinitis.

This examiner, then, has made it clear that her opinion reflects the limitations of knowledge in the medical community at large by noting medical literature discussing exposure to environmental toxins among Veterans suggested additional research of the long-term health consequences of Veterans with exposure to toxins.  But also, according to her, of the information available, it has not established any causation or correlation between exposure to the type toxins claimed and the later development of chronic sinusitis.  So she continued to conclude that affirming this cause-and-effect would require resorting to mere speculation.

In commenting, she clearly identified precisely what facts could not be determined.  She specified that that she did not find any recurring prescriptions for antibiotics, did not find a diagnosis of sinusitis aside for the Veteran's own report on a medical history questionnaire, that an online medical treatise website suggested that more research was necessary for more conclusive findings on long-term health consequences among Veteran's with exposure to toxins, and that the only possible association noted in her research was between asthma and exposure to toxins.  Although she noted that medical treatise information available online suggested that it was necessary for more conclusive findings of long-term health consequences among Veterans with exposure to toxins, she did not specify that any additional information would be necessary to facilitate a more conclusive opinion.  She based her conclusions upon both a review of the claims file and medical literature available online.  Thus, her conclusions were predicated on her due diligence and relevant medical information that may have had a bearing on the case in reviewing the claims file.  It is clear, then, that in rendering the September 2011 VA addendum opinion she considered all procurable and assembled data, including the STRs, the history the Veteran recounted, the available post-service medical records, the results of the physical examination of him in December 2009, and online medical treatise information.  Consequently, her addendum opinion is adequate to decide this appeal.

It would be inappropriate for the Board to again remand this claim and demand a conclusive opinion from this examiner or anyone else whose evaluation of the "procurable and assembled" information prevents the rendering of such an opinion.  And it is otherwise apparent, based on the Board's review of the evidence, that there is nothing further to be obtained from this particular examiner.  While the duty to assist the Veteran with his claim includes providing a medical examination and medical nexus opinion in certain situations, this duty does not extend to requiring a VA physician to render an opinion beyond what reasonably may be concluded from the procurable medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).

Governing Statutes, Regulations and Precedent Cases

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  But see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that for non-combat Veterans providing non-medical related testimony regarding an event during service (or where the incident in question is not claimed to have occurred in combat), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

The Veteran is competent to report on what he can observe and feel through his senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Analysis

In statements and testimony presented during the pendency of this appeal, the Veteran has maintained that his current chronic sinusitis is the result of his exposure to environmental hazards while in the military, including burning oil fields while stationed in Kuwait during the Persian Gulf War.  He also contends that he began experiencing symptoms of sinusitis, claimed as sinus problems, breathing problems, nasal congestions, fatigue and phlegm, while in service and that he has continued to have these same symptoms during the several years since.

His military personnel records, including those provided by the DoD and JSRRC (formerly the CURR), confirm he served in the Southwest Asia Theater of Operations from January to April 1991 during the Persian Gulf War.

His STRs reflect that, upon entrance into active service, the October 1989 enlistment examination revealed normal findings of his head, nose and sinuses upon clinical evaluation.  In the October 1989 report of medical history, he reported no history of sinusitis.  An October 1989 medical prescreening form also reflects that he reported having no medical conditions of allergies, asthma or respiratory problems.  In a December 1989 STR, he was treated for complaints of a sore throat, nasal drainage, chest congestion and having a cold for the past two days.  The diagnosis was upper respiratory infection, however, not sinusitis.  During a May 1991 redeployment examination, a clinical evaluation of his head, nose and sinuses revealed normal findings and he was found qualified for redeployment.  In an accompanying report of medical history, dated in May 1991, he reported having a history of chronic or frequent colds and sinusitis.  He also reported that he was then "currently in good health" and "taking no medications."

A March 1992 STRs reflects that he was treated for complaints of "congestinal" pains, dyspnea, and chest pain for three months, chest pain which also began when he coughed, and a cough for the past 24 hours.  The diagnosis was "costo congenitive," not sinusitis.  In May 1992, he was treated for complaints of chest pain, which reportedly occurred when he coughed and took deep breaths.  The diagnosis was mild costochondritis.  Thereafter, he was treated for complaints of pain in his chest, which increased with deep breathing and coughing, and he was again diagnosed with costochondritis.  He was subsequently treated for and diagnosed with pharyngitis in September 1992 and two days later in September 1992 he complained of fatigue, fever and nasal congestion, which was diagnosed as viral syndrome.  In October 1992, he complained of fatigue and a sore throat but stated he was feeling much better.  He also reported having residual congestion but was otherwise doing fine and diagnosed with resolving acute mononucleosis.  In January 1993, he was treated for complaints of sore throat and fatigue with exercise and diagnosed with tonsillitis and mononucleosis.  An October 1993 separation examination demonstrated normal findings of his head, nose and sinuses upon clinical evaluation.  In the notes and significant history section, he reported that he was in "excellent health."  In the accompanying October 1993 report of medical history, he reiterated he was in "excellent health" and specified that he had a history of chronic or frequent colds, that he had not ever had and did not have sinusitis and that he often caught a cold.  His military service ended in November 1993.

In a June 1994 letter from the local VA Medical Center (VAMC) in Atlanta, Georgia, the Veteran was thanked for his participation in the VA Persian Gulf War Registry.  He was advised that the results of his examination and laboratory tests showed certain problems and that he should call the VAMC to discuss them.  These problems were not specified in the letter.  

In a June 1994 VA discharge report, he was noted to have been treated for and diagnosed with various disabilities including joint symptoms, abnormal sensation in his right ear, increased intraocular pressure and intermittent burning upon urination.  He was suggested to follow up with an ENT appointment, an eye clinic appointment and a psych-smokers clinic and was advised to stop smoking.  A June 1994 VA 
X-ray of his chest revealed clear lung fields.  

He was admitted to the VAMC and treated for an upper respiratory infection in October 1994, at which time he was asked to consider septoplasty and instructed to stop smoking.  He was noted to have left the clinic without complaints.  

He indicated having no known allergies in a November 1996 VA outpatient treatment report.  

A VA Persian Gulf War Registry Code Sheet and examination were completed in June 1997, at which time he reported exposure to environmental hazards, including smoke from oil fires during his active service.  His complaints included fatigue, hot and cold flashes and breathing difficulty, and the diagnoses included diurnal tiring, no pulmonary disorder found, and subjective hot and cold flashes, no abnormality.  Thereafter a formal VA examination report was completed by the same physician who had performed the June 1997 Persian Gulf War Registry examination, indicating the findings and conclusions were based on the same examination performed in June 1997.  This report reflects that the Veteran mentioned exposure to oil smoke from burning oil fires and indicated having some sensation of breathlessness occasionally.  He reported having no cough, pleurisy, or hemoptysis.  Pulmonary function testing indicated normal spirometry findings and a chest X-ray was unremarkable.  He was diagnosed with breathlessness with no pulmonary abnormality found and fatigue complaints that resolved to diurnal tiring and no endocrine or hematologic disorder found.  

A July 1997 letter from the DoD to the Veteran indicates that his unit was near Khamisiyah, Iraq, in early March 1991 and that he may have been in an area where exposure to a very low level of nerve agents was possible.  The letter also informed him that, although current medical evidence indicated that long-term health problems were unlikely, the scientific evidence was limited and several projects had been funded to learn more about nerve agent exposures.  

In an August 2005 lay statement, the Veteran's mother reported that when he was discharged from the Army, he talked about breathing difficulty that he had while he was in the Gulf War and complained about his sinuses being congested.  She stated that he sometimes had to breathe out of his mouth and still had blood tinged phlegm from his nose.  She also reported that before he went into the military, he did not have problems with his sinuses.  She therefore believed this problem had begun during his Gulf War experience.  

In an October 2005 private treatment report, the Veteran complained of having sinus problems and that the duration had been "for years."  A nasal endoscopy was performed and he was diagnosed with chronic sinusitis, septal deviation and inferior turbinate hypertrophy.  All diagnoses were categorized as new problems at the end of this report.  

In an August 2009 letter, his private physician stated that, a review of the literature pertaining to Gulf War Veterans revealed an association between service in the Persian Gulf War and the onset of numerous chronic illnesses.  After reading the various articles and abstracts available, this private physician commented that, it was his opinion that the onset of many illnesses, including chronic sinusitis, "may" be a consequence of serving in the Gulf War.

During his August 2009 Travel Board hearing, the Veteran testified that he was exposed to burning oil well fires while serving in Operation Desert Storm during his active service and that he began having problems with his sinuses during that time.  He stated that he mentioned having problems with his sinuses to medical personnel in Germany, just after his deployment.  He testified that he stayed sick a lot during his active service, including having sinus and breathing problems and that he had a cold when he got back to Germany.  He also reported having the flu several times in service, a diagnosis of mononucleosis and problems with fatigue and nasal congestion all of the time and that his service records also documented sinus problems while he was in the military.  He further testified that, during his active service he was treated with bed rest and Motrin or other medications for his nasal congestion.  He reported a worsening of his sinus problems following his discharge from active service, including always having congestion, having different colored phlegm, and having difficulty breathing.  He testified that he was first diagnosed with sinusitis in 2005 or 2006 and that a physician (presumably referring to his private physician already mentioned) had found it "possible" that Veterans who had served in the Southwest Asia Theater of Operations had developed illnesses, including sinusitis, as a result or consequence.  Finally, he indicated he was receiving treatment for sinusitis then currently and that, since his active duty, he had continuously had problems with his sinuses.  

During his February 2010 VA compensation examination, he reported his sinusitis problems began in 1991 while serving in Operation Desert Storm.  He stated that he was stationed in Saudi Arabia and Iraq and was exposed to burning oil wells in southern Iraq.  At the time, he noted having a stuffy nose, increased mouth breathing, nose bleeds and a burning feeling in his nose and these symptoms have reportedly continued to the present time.  He reported that when he blows his nose, he may see streaks of blood on the tissues and he cannot sleep on his back because it increases his sinus drainage and he chokes and makes loud gargling noises in his sleep.  He also reported using saline nasal spray and a humidifier.  He stated that he did not get sinus infections, use antibiotics, has not required sinus surgery and had no history of polyps.  He reported that symptoms had worsened over the years and that he did not immediately seek medical care in the years after his discharge because he used over-the-counter medications and sought an evaluation around 2005 when these medications no longer worked.  The examiner noted the Veteran was officially diagnosed with chronic sinusitis in October 2005.  A copy of a March 2006 VA computed tomography (CT) scan of his sinuses was included in the VA examination report and revealed mucosal thickening involving the floor and lateral wall of the right maxillary sinus, inflammatory changes of the right ethmoid air cells, inflammatory changes involving the floor of the frontal sinus on the left side with narrowing of the frontoethmoidal recess, and left nasal septum deviation.  The diagnosis was sinusitis with allergic rhinitis.

But as already alluded to, ultimately, the examiner indicated she would be resorting to mere speculation to link the Veteran's current complaints of chronic sinusitis with his military exposure during service.  She noted that his service records included references to frequent colds, he had sick call visits for pharyngitis, acute mononucleosis and upper respiratory infections sporadically during active service, but there was no mention of chronic sinusitis in his military service records.  She also found that there were many years separating his military service discharge in 1993 and the diagnosis of sinusitis in 2005 (so a total of 12 years), and he had a CT scan of his sinuses in 2006 that showed mucosal thickening and inflammatory changes consistent with this diagnosis.  She explained that ENT physicians in Atlanta believed the Veteran had allergic rhinitis in 2006, although this medical records is not associated with the claims file.  She also found that the nasal congestion worsened during high pollen months, making seasonal allergies a probable contributor to the Veteran's complaints.  

In the August 2011 remand, the Board returned this case to the RO via the AMC for an additional VA opinion, finding that the February 2010 VA examiner's opinion was inadequate, in part, because the examiner did not comment on the Veteran's report of in-service injury, instead relied on the absence of evidence in his STRS to provide a negative opinion, so did not fully consider his claimed injury in service (i.e., exposure to dust, pollutants or toxins during the Persian Gulf War).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In the September 2011 addendum opinion, the VA examiner endeavored to provide this further comment based on review of the claims file, including the STRs, as well as review of medical literature available online.  She determined that, based on the literature and the treatment records, she still would be resorting to speculation to say that the Veteran's exposure to various toxic agents in the Persian Gulf War caused his chronic sinusitis.  She explained in her rationale that it would appear that he experienced acute symptoms during his time of exposure and required treatment for an upper respiratory infection in the military.  She also found that he was treated with antibiotics for an upper respiratory infection in December 1989.  She pointed out d that his degree of illness during his military service did not seem to be out of proportion with normal exposures to among any typical group of people.  She also did not find any recurring prescriptions for antibiotics and did not find a diagnosis of sinusitis aside from his own report on a medical questionnaire.  She observed that he gave testimony to the continuity of his symptoms since the military.  She also found that the an online medical literature website suggested that more research was necessary for more conclusive findings on long-term health consequences among Veteran's with exposure to toxins, but, in the meantime, that the only possible association noted in her research was between asthma and exposure to toxins.  Lastly, she noted the Veteran had a diagnosis of chronic sinusitis and that his ENT specialists in 2006 had diagnosed him with allergies contributing to allergic rhinitis.

As it stands, then, the Veteran's private physician who commented on the etiology of his chronic sinusitis only suggested that it "may" be related to the toxin exposure claimed, which is akin to saying this is "possible."  But, as already explained, this is insufficient reason or basis to grant service connection because saying what is posited "may" be true is, for all intents and purposes, just as well saying it also "may not" be true.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection). Applicable regulation also provides that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.

The only other comment on this determinative issue of causation comes from the VA examiner in February 2010 and the addendum in September 2011, and on both occasions, so despite being given additional opportunity, she was unable to provide this necessary linkage between the Veteran's sinusitis and the type of activity he cites as the source or cause of it during his military service without resorting to mere speculation.  Hence, she, too, did not provide this required nexus with the sufficient degree of certainty.

Thus, although, as was conceded even when the Board remanded this claim, there is no doubting the Veteran had the type of environmental exposure during his service he claims to have had, he does not also have the supporting medical nexus evidence etiologically linking his sinusitis to that event in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

There remains the alternative possibility of establishing this requisite nexus by way of showing he has experienced continuity of symptomatology since service, but the provisions of 38 C.F.R. § 3.303(b) only actually apply when the condition now claimed was noted or observed during service.  The Veteran's STRs do not evidence any treatment for or diagnoses of sinusitis during his service.  And while he indicated in a May 1991 report of medical history that he had a history of sinusitis, he also acknowledged that he was then "currently in good health" and "taking no medications."  And the May 1991 redeployment examination revealed normal findings as concerning his head, nose and sinuses on clinical evaluation.  Moreover, while he was treated for symptoms of coughing and chest congestion on several occasions during his service, these symptoms were never associated with sinusitis, instead, other diagnoses including upper respiratory infection, viral syndrome, costochondritis, "costo congenitive," pharyngitis, resolving acute mononucleosis, tonsillitis and mononucleosis.  Moreover, in an October 1993 report of medical history, he again indicated he was in "excellent health" and specified that he had a history of chronic or frequent colds, that he often caught a cold, but that he had not ever had and did not [then currently] have sinusitis.  The objective clinical portion of that October 1993 separation examination also revealed normal findings as concerning his head, nose and sinuses.  And in the notes and significant history section, he again acknowledged being in "excellent health."

Consequently, chronicity (permanency) of disease or injury in service is not shown; at the very least, this is legitimately questionable given these findings.

The post-service medical evidence of record also does not show evidence of complaints or treatment for sinusitis until October 2005, so not until approximately 12 years after the Veteran's separation from service.  And while this, alone, is not altogether determinative or dispositive of whether he had sinusitis during those several intervening years, it is nonetheless probative evidence tending to refute this notion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

The Board acknowledges the lay statements and testimony by the Veteran and his mother attesting that his sinusitis began during and as a result of his service and that he has continued to experience the associated symptoms ever since.  Both of them are competent to make this proclamation.  The Board cannot reject this lay testimony concerning this out of hand.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, though, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Moreover, to the extent their lay statements and testimony are attempting to ascribe certain symptoms to a particular or specific diagnosis, including sinus problems, breathing problems, nasal congestion, fatigue and phlegm, they are not competent to make this distinction.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Ultimately, their lay statements and testimony regarding a continuity of symptoms since service, even to the extent competent, are not credible as they are internally inconsistent and inconsistent with the contemporaneous service records and 
post-service medical evidence.  Thus, their lay testimony is not ultimately probative.  Notably, their rather recently reported history of a continuity of sinusitis in service and since is not supported by the Veteran's STRs and the post-service medical evidence.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  The STRs, as mentioned, are unremarkable for any clinical findings or treatment related to sinusitis and, while the Veteran reported having had sinusitis in the May 1991 report of medical history, he also reported that he was then "currently in good health" and "taking no medications", and the May 1991 redeployment examination revealed normal findings as concerning his head, nose and sinuses.  In addition, in his October 1993 report of medical history, he again indicated that he was in "excellent health," adding that, while he had a history of chronic or frequent colds, and that he often caught a cold, he had not ever had and did not [then] have sinusitis.  Finally, the October 1993 separation examination demonstrated normal findings referable to his head, nose and sinuses upon clinical evaluation.  And in the notes and significant history section, he again acknowledged being in "excellent health."

The Board also notices that, when he underwent a Persian Gulf War Registry examination in June 1997, he reported exposure to oil smoke from burning oil fires with symptoms of sensation of breathlessness occasionally.  But he specifically denied having any consequent cough, pleurisy, or hemoptysis.  Moreover, no complaints related to congestion or sinuses were mentioned or registered, and pulmonary function testing (PFT) revealed normal spirometry and no pulmonary abnormality was found.  Sinusitis was not first shown until much more recently in October 2005, which, again, was approximately 12 years after his separation from service.  The fact that he had at times mentioned having sinusitis and at others specifically denied having it tends to undermine his credibility in terms of concluding he has had continuous symptoms of sinusitis since service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

The medical records cited are highly probative both as to his subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining his then state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Accordingly, the lack of contemporaneous evidence in this instance diminishes the reliability of the lay statements and testimony provided by the Veteran and his mother and they are afforded no probative value.

For these reasons and bases, the evidence does not demonstrate any connection between the Veteran's chronic sinusitis and his military service.  Thus, his claim of entitlement to service connection for this condition must be denied since the preponderance of the evidence is against his claim, in turn meaning the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim of entitlement to service connection for chronic sinusitis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


